Citation Nr: 1314206	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-44 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 9, 2011 and as 50 percent disabling beginning on March 9, 2011. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent rating, effective May 12, 2008.  The Veteran appealed the initial 30 percent rating assigned.  In an August 2011 rating decision the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD, and made it effective March 9, 2011.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran's November 2010 VA Form 9 was initially found to be untimely, in a March 2012 letter the Veteran was informed that his VA Form 9 was considered timely.  

In October 2012 the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than is contemplated by the currently assigned ratings.  Specifically, at his October 2012 Board hearing the Veteran indicated that his PTSD symptoms have worsened in severity since his most recent VA examination was conducted in May 2011. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).

The Board also notes that at the Travel Board hearing the Veteran stated that he is unable to work full time and unable to find employment as a result of his PTSD signs and symptoms.  The May 2011 VA examination report notes that the Veteran did not contend that his unemployment was due to the effects of the PTSD.  The May 2010 VA examination report notes that the Veteran was employed part time as a subpoena server for lawyers and prosecutors; however, the Veteran indicated that he does not like to be supervised and needs to be his own boss.  The examiner noted that a letter from one of the Veteran's employers supports the Veteran's contentions.

A November 2010 letter from the Veteran's former supervisor at the Police Department indicates that the Veteran was difficult to manage in that the Veteran targeted his anger towards his supervisor when his supervisor tried to guide the Veteran's actions or make suggestions.

Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, .34l, 4.16(a) (2012).  

The Board notes that the Veteran currently does not currently meet the schedular criteria for a TDIU.  However, the outcome of the increased initial rating claim could change this.  As such, the TDIU issue is inextricably intertwined with the issue of entitlement to an increased initial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Moreover, a TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2012). 

Therefore, the RO should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Because the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected PTSD causes him to be unemployable, such an opinion must be obtained on remand.

The record reflects that the Veteran receives treatment for his PTSD through VA.  The record contains VA treatment records from the VA Medical Center from Ann Arbor, Michigan dating through September 2010.  In October 2012 the Veteran also submitted VA treatment records from the VA Medical Center in Ann Arbor from January 2012 to September 2012.  As such, the Veteran's VA treatment records dating from September 2010 to January 2012 should be obtained, as well as any treatment records dating from September 2012 through the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the VA treatment records submitted by the Veteran in October 2012 were submitted after the May 2012 supplemental statement of the case was issued.  These records were also submitted without a waiver of initial consideration of such evidence by the RO.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) specifically states that "[e]vidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  In this case, the Board finds that this additional evidence is not cumulative or redundant of the previous evidence of record and is pertinent to the claim on appeal.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.  Because the case is already being remanded for the reasons discussed above, such additional evidence can be reviewed in the first instance by the RO/AMC on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Ann Arbor VA Medical Center and any associated outpatient clinic dated from September 2010 to January 2012 and from September 2012 to the present, and associate them with the claims file.  All attempts to obtain those records must be documented in the claims file.

2.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD, and the impact the disability has on the Veteran's ability to work.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected PTSD, without consideration of his non-service-connected disabilities and without regard to his age, renders him unable to secure or follow a substantially gainful occupation. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


